Title: From Henry Sewall to David Humphreys, 12 June 1782
From: Sewall, Henry
To: Humphreys, David


                  
                     Dear Sir
                     Highlands June 12. 1782.
                  
                  I have been favored with yours of yesterday respecting colonel
                     Popkin’s going on the recruiting service.
                  Inclosed is a copy of the letter I wrote major Wyllys respecting
                     the flag at the New-bridge. The dragoon notwithstanding receiving those
                     directions, had at Dobb’s ferry told capt. Pray he was directed to call and
                     deliver the letters there, and accordingly did deliver them to captain Pray, who forwarded them to general Heath; in
                     consequence of which I wrote him the 9th instant (a copy of which is enclosed)
                     and returned the letters.
                  The Officers at Kings ferry express some apprehensions of danger
                     to the magazine from the lightning—The quartermaster will furnish rods for the
                     purpose, if it meets with the approbation of the commander in chief. I am with
                     respect Dear sir Your most obedt servt
                  
                     H. Sewall
                     Aid de Camp
                  
                  
                     P.S. Inclosed is also a letter from major Villefranche,
                        which general Heath has just received—Please to lay it before His
                        Excellency.
                  
                  
                  
               